DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicants arguments filed on 3/5/21 have been acknowledged and are persuasive. The prior art of record does not anticipate individually or teach in combination the following limiations:

A light source device, comprising: a laser element; an optical element including a plurality of lens regions that are divisional regions and change an intensity distribution of light emitted from the laser element; and a phosphor element that emits, as excitation light, the light with the intensity distribution changed by the optical element, wherein focal points of the plurality of lens regions are present in front of or behind a light-emitting surface of the phosphor element in different positions, at least one of the plurality of lens regions is astigmatic, an excitation beam from the at least one of the plurality of lens regions that is astigmatic forms a circle of least confusion near an associated one of the focal points, and a first focal line and a second focal line sandwiching the circle of least confusion behind and in front of the circle of least confusion, and beams from the plurality of lens regions overlap each other on the light- emitting surface of the phosphor element.




A light source device that irradiates, with a laser beam, a surface of a target to be processed, the light source device comprising: a laser element; and an optical element including a plurality of lens regions that are divisional regions and change an intensity distribution of light emitted from the laser element, wherein respective focal points of the plurality of lens regions are present in front of or behind a surface of the target to be processed in different positions, at least one of the plurality of lens regions is astigmatic, an excitation beam from the at least one of the plurality of lens regions that is astigmatic forms a circle of least confusion near an associated one of the focal points, and a first focal line and a second focal line sandwiching the circle of least 

 A light source device that irradiates, with a laser beam, a surface of a target to be processed, the light source device comprising: a laser element including a plurality of emitters; and an optical element including a plurality of lens regions that change an intensity distribution of light emitted from the laser element, wherein respective focal points of the plurality of lens regions are present in front of or behind a surface of the target to be processed in different positions, at least one of the plurality of lens regions is astigmatic, each of excitation beams forms a circle of least confusion near an associated one of the focal points, and a first focal line and a second focal line sandwiching the circle of least confusion, with the second focal line located at one side of the circle of least confusion, which is closer to a phosphor element, and the first focal line located at another side, and beams from the plurality of lens regions associated with the plurality of emitters overlap each other on the surface of the target to be processed, and beams from adjacent ones of the plurality of emitters partially overlap each other at least on the surface of the target to be processed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANABEL TON whose telephone number is (571)272-2382.  The examiner can normally be reached on Monday -Friday 9:00pm -6:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANABEL TON/Primary Examiner, Art Unit 2875